DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to US Application No. 16/657,168 is ineffective because it is an unpublished application.  It should be replaced by US Patent No. 11,326,090.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, the phrase "and / or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 2, 3, 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Almutairi (US 2015/0361328 A1) (“Almutairi” herein – provided by applicant) and in further view of Al-Nakhli (US 2017/0130568 A1) (“Al-Nakhli” herein – provided by applicant)

Claim 18 
Almuitairi discloses a wellbore filter cake removal composition, comprising, in an aqueous solution at a pH of at least 10:
	1 to 75 g of an ammonium salt per 100 mL composition; [0012-0014]
	1 to 75 g of a nitrite salt per 100 mL composition;[0012-0014]  and
	at least 20 g ethylenediamine tetraacetic acid per 100 mL composition, [0027]
	Almutairi however does not explicitly disclose wherein the nitrite salt and the ammonium salt are in a molar ratio range of from 1.175 to 1:1.175.
	Al-Nakhli teaches the above limitation (See paragraphs 0014-0015 → Al-Nakhli teaches this limitation in that  In some embodiments, the exothermic reaction component comprises an ammonium containing compound and a nitrite containing compound. In some embodiments, the pre-selected solution pH is between about 10 and about 14. In other embodiments, the pre-selected solution pH is between about 10 and about 12. In some embodiments, the pre-determined temperature of the hydrocarbon-bearing formation is in a range between about 48.8° C. (120° F.) and about 121.1° C. (250° F.). Still in other embodiments, the ammonium containing compound is selected from the group consisting of: ammonium chloride, ammonium bromide, ammonium nitrate, ammonium sulfate, ammonium carbonate, and ammonium hydroxide. In still yet other embodiments, the nitrite containing compound is selected from the group consisting of: sodium nitrite and potassium nitrite. In some embodiments, the ammonium containing compound comprises ammonium chloride and the nitrite containing compound comprises sodium nitrite. The concentration of the ammonium containing compound is between about 0.5 molar and about 10 molar. Still in other embodiments, the concentration of the nitrite containing compound is between about 0.05 molar and about 12 molar. In some embodiments, the ratio of the ammonium containing compound to the nitrite containing compound is about 1:1 on a molar basis) for the purpose of having a cleanup fluid comprises an ammonium containing compound and a nitrite containing compound. [0017]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Almutairi with the above limitation, as taught by Almuitairi, in order to have a clean up fluid.
	Almuitairi was discussed above. Although Almuitairi may not expressly teach the amount in grams that are recited in the claim limitation,  Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention. Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and /n re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 2 
Almutairi discloses the composition of claim 18.  Almuitairi however does not explicitly disclose, wherein the ammonium salt and the nitrite salt are each at a concentration in a range of from 0.5 to 15 M. (Same as claim 18)

Claim 3 
Almutairi discloses the composition of claim 18.  Almuitairi however does not explicitly disclose, wherein the ammonium salt and the nitrite salt are each at a concentration in a range of from 1 to 5 M. (Same as Claim 18)

Claim 5 
Almuitairi discloses the composition of claim 18, comprising:
	Na+, K+, Lit, Cs+, Me2+, Ca2+, and/or Ba2+ with the nitrite salt; [0013] and
	F-, Cl-, Br-, I-, CO32-, NO3-, ClO4-, HSO4-, SO42-, H2P04-, HPO42-, PO43-, and/or -OH with the ammonium salt. [0012]

Claim 6 
Almuitairi discloses the  composition of claim 18.  Almuitairi however does not explicitly disclose, wherein the composition comprises: at least 95 wt.% sodium nitrite for the nitrite salt, relative to total nitrite salt weight; and  at least 95 wt.% ammonium chloride for the ammonium salt, relative to total ammonium salt weight. (Same as claim 18)

Claim 19 
Almuitairi discloses the composition of claim 18, wherein the ammonium salt is an ammonium halide, and wherein the nitrite salt is an alkali metal salt. [0012-0014]

Claims 18, 2, 3, 5, 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 2020/0123433 A1) (“Farmer” herein)

Claim 18 
Farmer discloses a wellbore filter cake removal composition, comprising, in an aqueous solution at a pH of at least 10:
	1 to 75 g of an ammonium salt per 100 mL composition; [0029; 0092]
	1 to 75 g of a nitrite salt per 100 mL composition;[0029; 0092]  and
	at least 20 g ethylenediamine tetraacetic acid per 100 mL composition, [0028]
	Almutairi however does not explicitly disclose wherein the nitrite salt and the ammonium salt are in a molar ratio range of from 1.175 to 1:1.175.
	Farmer was discussed above. Farmer Almuitairi may not expressly teach the amount in the molar concentration or solvent weight percent ration that are recited in the claim limitation,  Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention. Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and /n re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 2 
Farmer discloses the composition of claim 18.  Farmer however does not explicitly disclose, wherein the ammonium salt and the nitrite salt are each at a concentration in a range of from 0.5 to 15 M. (Same as claim 18)

Claim 3 
Farmer discloses the composition of claim 18.  Farmer however does not explicitly disclose, wherein the ammonium salt and the nitrite salt are each at a concentration in a range of from 1 to 5 M. (Same as Claim 18)

Claim 5 
Farmer discloses the composition of claim 18, comprising:
	Na+, K+, Lit, Cs+, Me2+, Ca2+, and/or Ba2+ with the nitrite salt; [0029] and
	F-, Cl-, Br-, I-, CO32-, NO3-, ClO4-, HSO4-, SO42-, H2P04-, HPO42-, PO43-, and/or -OH with the ammonium salt. [0029]

Claim 6 
Farmer discloses the  composition of claim 18.  Almuitairi however does not explicitly disclose, wherein the composition comprises: at least 95 wt.% sodium nitrite for the nitrite salt, relative to total nitrite salt weight; and  at least 95 wt.% ammonium chloride for the ammonium salt, relative to total ammonium salt weight. (Same as claim 18)

Claim 12
Farmer discloses the composition of claim 18.  Farmer however does not explicitly disclose wherein the composition comprises the ethylenediamine tetraacetic acid in a range of from 22.5 to 30 wt.% of the total composition weight . (Same as Claim 18)

Claim 19 
Farmer discloses the composition of claim 18, wherein the ammonium salt is an ammonium halide, and wherein the nitrite salt is an alkali metal salt. [0029]

Claims 12, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Almuitairi and Al-Kahli, as applied to claims 18  and 19 above, and further in view of Ba Geri et al. (US 2017/0145289 A1) (“Ba Geri” herein – provided by applicant)

Claim12
	Ba Geri teaches the above limitation (See paragraphs 0040-0041 → Ba Geri teaches this limitation in that the at least one chelating agent of the barite filter cake removing composition is selected from the group consisting of K.sub.5-DTPA, K.sub.4-EDTA, and K.sub.3-HEDTA. Further, the at least one chelating agent may be a mixed salt chelating agent, for instance Na.sub.2K.sub.2-EDTA, etc. (i.e. Na4EDTA salt of EDTA). The concentration of the at least one chelating agent is 5-60% of the total weight of the removing composition.) for the purpose of removing filter cake from a wellbore [0053]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the composition of Almuitairi with the limitation above, as taught by Ba Geri, in order to remove filter cake from a wellbore.

Claim 17  and 20
Almuitairi discloses the method of claims18 And 19  Almuitairi however does not explicitly disclose, wherein each-of the ethylenediamine tetraacetic acid has a potassium counterion. (Same as claim 12)

Claim 21 
Almuitairi discloses the composition of claim 18.  Almuitairi however does not explicitly disclose comprising Na4EDTA, Na4GLDA, and Na3HEDTA. (Same as claim 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dillon et al. (US 2016/0002521 A1) Lubricants and wellbore fluids teaches Provided are wellbore fluids comprising an oleaginous microbial cell and methods of using and making such fluids, Mahmoud et al. (US 10,844,278 B2) Composition And Method For Removing Oil-based Filter Cake teaches The present invention relates to a composition for dissolving an oil-based filter cake in a wellbore, and a single-step method of use. The composition comprises a chelating agent, a converting agent, a polymer removal agent, a mutual solvent, and a surfactant. The present invention also relates to a multi-step method of dissolving an oil-based filter cake using similar components. Both single-step and multistep methods may be used to dissolve oil-based filter cakes comprising barite as a weighting material, and Al-Dahlan et al. (US 2017/0101577 A1) Non-acidic Well Stimulation Composition Used In Sandstone Formation, Comprises Ammonium Ion Containing Compound, Nitrite Ion Containing Compound, And Non-acidic Well Stimulation Fluid Comprising Alkali Hydroxide Or Alkaline Earth Hydroxide teaches Non-acidic well stimulation composition comprises: an ammonium ion containing compound; a nitrite ion containing compound, where at least one of the ammonium ion containing compound and nitrite ion containing compound is encapsulated with an erodible coating so that a reaction between the ammonium and nitrite ions is delayed in situ until ammonium ion containing compound and nitrite ion containing compound have migrated to within the sandstone formation; and non-acidic well stimulation fluid, where the non-acidic well stimulation fluid comprises alkali hydroxide or alkaline earth hydroxide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/22/2022